Citation Nr: 0818075	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
two of his minor children.


REPRESENTATION

Appellant: unrepresented

Veteran represented by: Military Order of the Purple Heart of 
the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1994 to 
October 1998 and apparently from March to November 2001.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Roanoke, Virginia, that determined that the 
appellant, who is now the veteran's ex-wife, was not entitled 
to an apportioned share of his VA compensation benefits, on 
behalf of their minor children, T.L. and A.L.  The case was 
temporarily transferred to the VA RO in Philadelphia, 
Pennsylvania, to comply with the appellant's request to 
testify at a Board hearing.  In January 2006, she testified 
during a hearing before the undersigned that was held at the 
Philadelphia RO.  A transcript of that hearing is of record.

In May 2006, the Board remanded the veteran's claim to the RO 
via the Appeals Management Center in Washington, D.C., for 
further development.

The Board notes that, in June 2007, the appellant submitted a 
copy of a January [redacted], 2007 court order finalizing her divorce 
from the veteran.  At that time, and subsequently, she 
repeatedly asked that the RO remove her from the veteran's VA 
compensation benefits.  However, the RO did not respond to 
her inquiry and it is unclear if this was done.  As such, 
this matter is referred to the RO for further action.


FINDINGS OF FACT

1.	The veteran has not been reasonably discharging his 
responsibility for support of his two minor children, 
T.L. and A.L., with whom he does not reside, by making 
adequate payments for their support. 

2.	The veteran's VA disability compensation payments 
include an amount for support of the two dependent 
children, T.L and A.L.

3.	The appellant has not demonstrated a financial hardship 
for the purpose of determination of a special 
apportionment.


CONCLUSIONS OF LAW

1.	The requirements for a special general apportioned share 
of the veteran's service-connected disability benefits 
for his minor children, T.L. and A.L., to the extent 
that he has been paid for them, have been met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450 
(2007).

2.	The requirements for a special apportioned share of the 
veteran's service-connected disability benefits for his 
two minor children, T.L. and A.L., have not been met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.451 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Although not specifically addressing the apportionment 
statute (38 U.S.C.A. § 5307), the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as "the 
Court") held that the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103, 3.159 
(2007), does not apply to claims predicated on those 
provisions of the U.S. Code, that concern special provisions 
related to VA benefits.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The RO provided the appellant and the veteran with notice 
through a July 2004 statement of the case, issued subsequent 
to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the appellant had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102 (2007).  The applicable 
contested claims procedures were followed in this case.  The 
RO provided parties, the appellant and the veteran, with 
notices and determinations related to the contested claim, 
and advised both parties of the applicable law and 
regulations.  The Board notes that it is not clear if the 
veteran received a copy of the VA Form 9 submitted by the 
appellant.  38 C.F.R. § 19.102.  However, an August 2007 
letter to the veteran reflects that he was informed of the 
essence of the appellant's argument.  The appellant responded 
to the RO's request for additional information.  The veteran 
did not respond or add further argument.  Further, the 
veteran is represented by the service organization listed on 
the title page and the appellant is unrepresented in this 
appeal.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, 
and the relative duties of VA and the parties to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. at 112, 
requesting the parties to provide evidence in their 
possession that pertains to the claim.

VA has requested financial information from both parties, and 
provided the veteran with a copy of the appellant's hearing 
transcript and an opportunity to respond to it.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the claims file; and 
neither party has contended otherwise.  

Additionally, during the pendency of this case, the Court 
decided the case of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir. 2007).  To the extent that all notice was not 
provided there is no prejudice to the appellant.  Those 
matters that pertain to the appropriate effective dates are 
not currently before the Board and the RO will have the 
opportunity to provide the required notice. 

The Board therefore concludes that VA has substantially 
complied with the notice and assistance requirements, and 
that neither the appellant nor the veteran is prejudiced by a 
decision on the claim at this time.


II. Factual Background and Legal Analysis

In a May 2003 rating decision, the RO awarded the veteran 
service connection for a major depressive disorder with 
psychotic features and gastroesophageal reflux, granted 50 
percent and noncompensable disability ratings, respectively, 
effective from November 17, 2001.  In a May 2003 letter, the 
RO advised the veteran that he was being paid as a single 
veteran with no dependents and that payments for his wife and 
children could not be made because VA did not have their 
social security numbers.  In May 2003, the veteran submitted 
a completed Declaration of Status of Dependents (VA Form 21-
686c).  He declared that he had four dependents, his wife, 
the appellant, and his children, S.S.L. (born in April 1989), 
T.L., and A.L., for purposes of calculating the amount of his 
disability compensation.  In an August 2003 letter, the RO 
informed the veteran that additional benefits were provided 
for his wife and children; and an April 2005 letter indicates 
that the veteran received VA compensation benefits as a 
veteran with four dependents and that his payment included an 
additional amount for his spouse and children.

In August 2003, the appellant, the mother of the veteran's 
two minor children, T.L. and A.L., requested apportionment of 
the veteran's benefits for their two children.  

In a January 2004 special apportionment decision and notice 
letter, the RO advised the appellant that apportionment of 
the veteran's VA compensation benefits on the behalf of his 
minor children, T.L. and A.L., was not warranted because he 
was providing support in compliance with a court order issued 
in Virginia.  In reaching that decision, the RO considered an 
October 2003 child support order from Henrico County, 
Virginia, regarding the veteran's daughter S.S.W. (born in 
April 1989).

But, in her February 2004 notice of disagreement, July 2004 
substantive appeal, and in her oral testimony, the appellant 
said that the child support order referenced by the RO was 
for the veteran's oldest child from an earlier relationship 
and that her child support order was in place in 
Philadelphia.  She said the veteran's inconsistent child 
support payments for their children left her no choice but to 
seek state funds to subsidize her child care.

VA law provides that if a veteran's children are not in the 
veteran's custody, all or any part of compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the Secretary.  38 U.S.C.A. § 5307.  A 
"general" apportionment may be paid if the veteran's children 
are not residing with the veteran, and the veteran is not 
reasonably discharging his responsibility for the children's 
support.  38 C.F.R. § 3.450.  The Court has held that it is 
not necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist.  In such cases, compensation may be apportioned 
between the veteran and his dependents on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and special needs of the veteran, 
his dependents, and the apportionment claimants.  38 C.F.R. § 
3.451.  It is noted that, ordinarily, a special apportionment 
of more than 50 percent of a veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  Id.

As noted, in her July 2004 substantive appeal, and during her 
January 2006 Board hearing, the appellant maintained that the 
court order considered by the RO addressed an older child of 
the veteran's, and not their two children.  She said a child 
support order was issued for their two children in the State 
of Pennsylvania and provided copies of related court 
documents.

The appellant submitted a copy of an October 2003 
Certification of Arrearage from the Domestic Relations 
Division of the Family Court of Philadelphia in the Court of 
Common Pleas in the County of Philadelphia, Pennsylvania, 
indicating that the veteran owed $8,325.03 that she indicated 
she forgave.  

In October 2003, the appellant submitted financial 
information indicating that her monthly income exceeded her 
monthly expenses by approximately $300.00.

The appellant also submitted an April 2004 Petition for 
Contempt issued by the Domestic Relations Division of the 
Court of Common Pleas in the County of Philadelphia, 
Pennsylvania, indicating that a child support order was 
issued by the court on August 28, 2001, directing the veteran 
to pay $368.32 monthly, and that his arrearages under the 
Order amounted to $10,145.03 as of that date.  The appellant 
said she forgave that amount.  

The appellant further maintains that the veteran was very 
inconsistent in complying with the child support order that 
required he make payments to her through the court.  In 
support of her contention, she submitted an Internet document 
from the Child Support Program (CPS) to the effect that, as 
of January 6, 2006, the veteran owed $250.00 monthly, with 
ordered arrears of $5.00, effective from May 6, 2004.  His 
balance due was $3,455.43.  A CPS docket sheet submitted in 
January 2006 indicates that, between March 2002 and November 
2005, the appellant repeatedly sought filed contempt 
citations against the veteran, including in May 2002, April 
2004, and June 2005.  Another CPS document she submitted 
indicates that in January and February 2005, the veteran made 
three child support payments, each in the amount of $117.00.  
From April to December 2006, the veteran made payments 
between $73 and $542 per month.  He paid $336 in January 2007 
and $130 in February 2007.  

A divorce decree indicates the appellant and the veteran were 
divorced on January [redacted], 2007.

Financial information received from the appellant in February 
2007, indicates that her total monthly expenses were 
$2,970.28 and her total monthly assets were $2487.87 although 
she did not provide details of her monthly income.  Copies of 
checks issued in January 2007 showed payments for dental and 
medical care each for $25.00 that month.  Checks for utility 
and other expenses were also submitted.  

The appellant also testified that the veteran worked 
periodically, although in her February 2004 notice of 
disagreement, she said he was unemployed since 2001.  She 
said he periodically worked as a certified nursing assistant 
that provided him with income in addition to his VA 
compensation benefits.  In a December 2007 response to the 
RO's inquiry, Trinity Mission confirmed that the veteran was 
hired in June 2004 and remained on the payroll until January 
2005, although no income information was provided.  However, 
the record also indicates that VA repeatedly hospitalized the 
veteran including in August 2002, October 2003, November 
2004, and August 2005.  In his October 2003 claim for a total 
rating based upon individual unemployability due to service-
connected disability the veteran reported last working in 
June 2001.

The record includes a June 2006 letter from the RO, 
indicating that VA found the veteran to be incompetent and 
unable to manage his VA funds.  He was advised that a 
recently awarded increased rating would be withheld pending 
verification of a custodial payee.  A November 2006 record 
indicates a fiduciary was requested for him and a November 
2007 record reveals that the veteran received his VA 
compensation via supervised direct payment.

In an August 2007 letter, the RO requested that the veteran 
provide his current income and expenses, employment 
information and medication expense information.  He was 
requested to submit a completed Financial Status Report (VA 
Form 20-5655).  He did not respond to this request.

In March 2008 signed statement, the veteran said he had no 
additional information or evidence to submit.

The evidence, including the appellant's statements and court 
and CPS documents, indicate that the veteran has not made 
regular, reasonable payments on behalf of his children, A.L. 
and T.L.  The VA compensation that the veteran currently 
receives is awarded at a higher rate based on these children 
being his dependents.  The children have not lived with the 
veteran, and there is no indication that the veteran has 
forwarded, to support the children, the requisite portion of 
the compensation provided based on their status as his 
dependents.  

The veteran did not submit a completed financial report 
although, in February 2008, the RO concluded that it was 
unconfirmed that an apportionment would not cause undue 
hardship onto the veteran.  However, as previously indicated, 
if a claim is being decided under the general apportionment 
provisions of 38 C.F.R. § 3.450, it is not incumbent upon the 
appellant to establish financial need.  Moreover, if a claim 
is not being decided under the special provisions of 38 
C.F.R. § 3.451, a weighing of hardship is not required.  
Hall, 5 Vet. App. at 295.  A reasonable apportionment of the 
veteran's compensation to the veteran's children need not 
impose such level of deprivation on the veteran.

Based upon a careful review of the probative evidence of 
record, the Board finds that the most recent evidence of 
record, including the CPS records dated through February 2007 
and the related court documents, demonstrates that the 
veteran has not been reasonably discharging his 
responsibility for the support of his two minor children, T.L 
and A.L.  The Board also took into consideration the 
appellant's contentions that the veteran has not provided 
regular monthly child support payments.  The Board findings 
the appellant's statements as to this matter are credible and 
that the veteran has not provided sufficient evidence that he 
provided adequate support for his children, T.L. and A.L.  
Therefore, entitlement under 38 C.F.R. § 3.450 to a general 
apportionment of the veteran's VA compensation on behalf of 
his two children, T.L. and A.L., is warranted.

Both parents have an obligation to support their children.  
The award of VA benefits is not unreasonable for the support 
of the two minor children, T.L. and A.L.  Although the 
veteran may argue that such payment would cause hardship, he 
has not provided any evidence to substantiate this.  
Moreover, for much of this time, as pertinent, the veteran 
has been paid for having three dependent children and a 
spouse.  This he is not shown to have forwarded to support 
the children at those times when the children were not living 
with him.  It was not shown that any of his needs were not 
met.  Hardship contemplates an inability to pay for 
essentials such as clothing, shelter, or medical expenses.  
Such deprivations are not shown in this case.

The Board finds, however, that the appellant is not entitled 
to a special apportionment under 38 C.F.R. § 3.451 on behalf 
of the veteran's two children, T.L. and A.L.  A special 
apportionment is meant to provide for an apportionment in 
situations in which the veteran is reasonably discharging his 
responsibility for support of his dependents, but special 
circumstances warrant giving the dependents additional 
support.  In this case, the appellant's reported monthly 
income and expenses do not indicate financial hardship, as 
defined by the inability to pay for the most basic needs.  
The Board therefore finds that the appellant has not 
demonstrated a present financial hardship, and that a special 
apportionment is not warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

A general apportionment of the veteran's VA compensation 
benefits for the veteran's two minor children, T.L. and A.L., 
is granted, to the extent he has been awarded additional 
compensation for those children, subject to the laws and 
regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


